Judgment insofar as it relates to Donald Fowler affirmed, without costs of this appeal to either party; judgment insofar as it relates to Howard L. Fowler reversed on the law and facts and a new trial granted, with costs to appellant to abide the event. Memorandum: There were questions of fact presented which should have been submitted to the jury. All concur. (Appeal from a judgment of Monroe Trial Term dismissing the complaint on motion by defendants at the close of plaintiff’s case in a negligence action.) Present — McCurn, P. J., Williams, Bastow, Goldman and Halpern, JJ.